 

--------------------------------------------------------------------------------

Exhibit 10.4
 
Final
 
Convertible Note
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT") OR ANY STATE SECURITIES LAW, IN RELIANCE UPON THE EXEMPTIONS FROM
REGISTRATION PROVIDED IN THE ACT.  ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR
ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT OR
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL
TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN,
WITHOUT THE OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT THE PROPOSED
TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS RELIED UPON BY THE COMPANY IN
ORIGINALLY DISTRIBUTING THE SECURITY AND THAT REGISTRATION IS NOT REQUIRED.




HELIX WIND, CORP.
a Nevada Corporation


9% CONVERTIBLE NOTE




$144,833
February 28, 2010
 Note No.:    77  



Helix Wind, Corp., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to Ian Gardner (the “Holder”), or registered assigns, the
principal sum of One Hundred Forty Four Thousand Eight Hundred Thirty Three
dollars ($144,833) plus all accrued but unpaid interest on August  22, 2012 (the
“Maturity Date”).  Interest shall be computed on the basis of a 365-day year
from the date hereof on the unpaid balance of such principal amount from time to
time outstanding at the rate of nine percent (9%) per annum, such interest to be
due and payable in full on the Maturity Date.  This 9% Convertible Note (this
“Note”) is issued pursuant to an offering by the Company which is exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Act”).
 
Prepayment.  This Note may be prepaid in whole or in part at any time and from
time to time without prepayment charge or penalty upon a Forced Conversion Event
(as defined below), provided that the Company first provides Holder with notice
of such intent to prepay this Note at least thirty (30) days prior to such
prepayment so that Holder has an opportunity to convert this Note into Company
Common Stock (“Common Stock”), as provided below. Simultaneously with any
prepayment of principal, there must also be paid all interest accrued on the
amount of principal so prepaid and all other sums then due hereunder or under
any instrument, document or other writing now or hereafter securing or
pertaining to this Note.



Confidential
 

--------------------------------------------------------------------------------

 

A “Forced Conversion Event” shall mean (a) both (i) the per share bid price of
the common stock of the Company as quoted on the OTC Bulletin Board is not less
$1.50 (subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Note) and (ii) no less than 200,000 shares of
the common stock of the Company have traded on each trading day for not less
than three (3) consecutive trading days; or (b) a Change of Control (as defined
below).


A “Change of Control” shall be deemed to have occurred upon the consummation of
(i) an acquisition of any voting securities of the Company by any person,
immediately after which such entity or person has beneficial ownership of
fifty-one percent (51%) or more of the then outstanding shares or the combined
voting power of the Company’s then outstanding voting securities; (ii) a merger,
consolidation or other business combination with or into another unrelated,
non-affiliated company (other than Helix Wind, Inc.); or (iii) the sale or other
disposition of all or substantially all of the assets of the Company.


Event of Default. In case one or more of the following events (each, an “Event
of Default”) (whatever the reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body) shall have occurred and be continuing:
 
(a)           default in the payment of all or any part of the principal or
interest of any of this Note as and when the same shall become due and payable
in accordance with the terms hereof or otherwise and such default continues for
20 business days after written notice from the Holder to the Company; or
 
(b)           the Company pursuant to or within the meaning of any bankruptcy
law (i) commences a voluntary case or proceeding, (ii) consents to the entry of
an order for relief against it in an involuntary case or proceeding, (iii)
consents to the appointment of a custodian, receiver, trustee, assignee,
liquidator or similar official of it or for all or substantially all of its
property, (iv) makes a general assignment for the benefit of her creditors; or
 
(c)           a court of competent jurisdiction enters an order or decree under
any bankruptcy law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a custodian, receiver, trustee, assignee, liquidator or
similar official of The Company or for all or substantially all of the property
of the Company, or (iii) orders the liquidation of the Company and such order or
decree remains unstayed and in effect for 10 days;
 
then, in each case where an Event of Default occurs, cumulative of and in
addition to all other rights and remedies available to the Holder, the Holder,
may, at its option, declare the outstanding principal hereunder and all accrued
and unpaid interest hereon to be due and payable immediately, and upon any such
declaration the same shall become immediately due and payable (said amount
hereinafter referred to as the “Default Amount”).



Confidential
 
2

--------------------------------------------------------------------------------

 

No right or remedy herein conferred upon or reserved to the Holder is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
No delay or omission of the Holder to exercise any right or power accruing upon
any Default or Event of Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or Event of Default or an acquiescence therein; and every power and
remedy given by this Note or by law may be exercised from time to time, and as
often as shall be deemed expedient, by the Holder.
 
The Company waives presentment, demand, protest and notices of every kind and
assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.
 
Conversion.  The Holder shall have the right, at his or her own option, at any
time and from time to time prior to the close of business on the Maturity Date,
and the Company, upon the conditions set forth in the Section below entitled
“Mandatory Conversion” shall have the right, to convert the outstanding
principal and accrued interest of this Note into fully-paid and non-assessable
shares of Common Stock of the Company (“Common Stock”) at a conversion price
equal to (i) the outstanding principal and accrued interest of this Note on the
conversion date divided by (ii) fifty cents ($0.50) (the “Conversion
Price”).  In order to exercise this conversion privilege, the Holder shall
surrender this Note to the Company during usual business hours at the Company’s
principal executive office, accompanied by written notice and representations in
form satisfactory to the Company that the Holder elects to convert this Note
into Common Stock, including without limitation, representations that the Common
Stock is being acquired for investment and not with a view to distribution
within the meaning of the Act.


If the Company subdivides its Common Stock by reclassification or otherwise into
a greater number of shares or takes any other action which increases the amount
of stock into which this Note is convertible, the number of shares purchasable
hereunder shall be proportionately increased and the Conversion Price shall be
proportionately decreased.  If the outstanding shares of Common Stock are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Conversion Price shall be proportionately increased and the
number of Shares shall be proportionately decreased.  Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon conversion of this Note, Holder
shall be entitled to receive, upon conversion of this Note, the number and kind
of securities and property that Holder would have received if this Note had been
exercised immediately before such reclassification, exchange, substitution, or
other event.  The provisions of this paragraph shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.



Confidential
 
3

--------------------------------------------------------------------------------

 

Mandatory Conversion.  Notwithstanding anything contained herein to the
contrary, if a Forced Conversion Event occurs, then the Company
will  deliver  written notice by registered mail to the Holder (a “Forced
Conversion Notice” and the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert all or part of
the then outstanding principal amount of this Note plus, if so specified in the
Forced Conversion Notice, accrued but unpaid interest and other amounts owing to
the Holder under this Note, it being agreed that the “Conversion Date” shall be
deemed to occur on the 30th business day following the Forced Conversion Notice
Date (such day, the “Forced Conversion Date”).


If the Holder does not convert this Note as directed in the Forced Conversion
Notice, then notwithstanding such inaction on the part of the Holder, as of the
close of business on the Forced Conversion Date the Holder shall not be entitled
to the benefits and rights of this Note but shall only be entitled to such
benefits and rights as provided in the Forced Conversion Notice. For example, if
the Forced Conversion Notice provides that on the Forced Conversion Notice Date
the entire outstanding principal amount of the Note plus all accrued and unpaid
interest shall be converted to Common Stock and the Holder does not deliver the
Note to the Company in exchange for the Common Stock, on the Forced Conversion
Date the Note shall terminate and have no further force and effect and the only
right that the Holder shall have is the right to receive the appropriate number
of shares of Common Stock.


This Note, and the obligations and rights of the Company hereunder, shall be
binding upon and inure to the benefit of the Company, the Holder and their
respective heirs, successors and assigns.


This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of New York.
 
IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.
 

 
Helix Wind, Corp.
         
By:   /s/ Scott Weinbrandt                    
 
Name: Scott Weinbrandt
 
Title:   Chairman & President



 
 
 

Confidential
 
4

--------------------------------------------------------------------------------

 
